—Order, Supreme *161Court, New York County (Emily Goodman, J.), entered December 30, 1996, which denied petitioner’s application to permanently stay arbitration, unanimously affirmed, with costs.
Contrary to petitioner’s appellate contention that it was not a signatory to the collective bargaining agreement that contains an arbitration provision, the record sufficiently demonstrates that petitioner was a member of the Realtor Advisory Board, and, as such, is bound to the terms of the collective bargaining agreement. Accordingly, petitioner’s application, brought beyond the 20-day period after service of the notice of intention to arbitrate, was untimely and properly denied (CPLR 7503 [c]; Matter of Aaacon Auto Transp. [State Farm Mut. Auto. Ins. Co.], 41 NY2d 951, cert denied 434 US 859). We have considered petitioner’s other contentions and find them to be without merit. Concur—Nardelli, J. P., Mazzarelli, Andrias and Colabella, JJ.